JS44 (Rev. 02/19) Case: 1:19-cv-02130-S Roa COW RR SHR RT 1of 2. PagelD#: 8

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS

Edward Brede Apple Computer, Inc.

(b) County of Residence of First Listed Plaintiff _ Cuyahoga County of Residence of First Listed Defendant

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

The Friedmann Firm LLC; 1457 S. High Street, Columbus OH 43207

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place go4 04
of Business In This State
O 2 US. Government 04 Diversity Citizen of Another State O 2 @ 2 Incorporated and Principal Place go5 a5
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation O6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
G 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
OG 120 Marine © 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 376 Qui Tam (31 USC
GO 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
(3 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
OG 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights O 430 Banks and Banking
C151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated 0} 460 Deportation
Student Loans 7 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. |G 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 1 485 Telephone Consumer
OG 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability © 380 Other Personal 1 720 Labor/Management © 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI C1 850 Securities/Commodities/
© 196 Franchise Injury 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability 2% 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement OC 870 Taxes (U:S. Plaintiff C1 895 Freedom of Information
© 220 Foreclosure D 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
1 230 Rent Lease & Ejectment © 442 Employment ( 510 Motions to Vacate © 871 IRS—Third Party 0 896 Arbitration
©} 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 OG 899 Administrative Procedure
1 245 Tort Product Liability Accommodations © 530 General Act/Review or Appeal of
OG 290 All Other Real Property (1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 1 462 Naturalization Application OG 950 Constitutionality of
© 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 550 Civil Rights Actions
© 448 Education 555 Prison Condition
(9 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

M1 Original (112 Removed from O 3  Remanded from 1 4 Reinstated or © 5 Transferred from © 6 Multidistrict GO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

igs the UR CIO which you are filing (Do not cite jurisdictional statutes unless diversity):

BER ER Be Shoe" Discrimination

 

VI. CAUSE OF ACTION

 

 

 

 

 

VIL REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75000 JURY DEMAND: Yes No
VIII. RELATED OR REFILED —
CASE(S) IF ANY ee ree ee DOCKET NUMBER
SIGNA’ O Y OF RECORD
"$3/16/2019 ( as
FOR OFFICE USE ONLY mm

RECEIPT # AMOUNT APP’ iG IFP JUDGE MAG. JUDGE

 

 
Case: 1:19-cv-02130-SL Doc #: 1-1 Filed: 09/16/19 2 of 2. PagelD#: 9
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

l. Civil Categories: (Please check one category only).
1. General Civil
a Administrative Review/Social Security
a: Habeas Corpus Death Penalty

*If under Title 28, §2255, name the SENTENCING JUDGE:

CASE NUMBER:

ll. RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

 

 

 

 

 

 

This action: is RELATED to another PENDING civil case [Is a REFILED case was PREVIOUSLY REMANDED

 

 

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

il. In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 INORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
county

COUNTY:

Corporation For the purpose of answering the above, a corporation is deemed to bea resident of that county in which
it has its principal place of business in that district.

(2) Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred.

COUNTY:

(3) Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle

place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiff's residence.

COUNTY:

IV. The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Ill, please check the appropriate division.

 

 

 

 

 

EASTERN DIVISION
{ } AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
“¢ CLEVELAND (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
Lorain, Medina and Richland)
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISION
TOLEDO (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,

 

 

 

 

Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
VanWert, Williams, Wood and Wyandot)

 
